     Case 2:19-cv-01009-KJM-KJN Document 25 Filed 04/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRITTNEY FLOW-SUNKETT, GLENN                     No. 2:19-cv-1009 KJM KJN P
      SUNKETT,
12
                         Plaintiffs,
13                                                     FINDINGS & RECOMMENDATIONS
             v.
14
      RALPH DIAZ, et al.,
15
                         Defendants.
16

17          Plaintiff Glenn Sunkett is a state prisoner, and Brittney Flow-Sunkett is Glenn’s wife. By

18   order filed March 11, 2020, plaintiffs’ amended complaint was dismissed and thirty days leave to

19   file a second amended complaint was granted. Thirty days from that date have now passed, and

20   plaintiffs have not filed a second amended complaint, or otherwise responded to the court’s order.

21          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

22   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

23          These findings and recommendations are submitted to the United States District Judge

24   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

25   being served with these findings and recommendations, plaintiffs may file written objections with

26   the court and serve a copy on all parties. Such a document should be captioned

27   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiffs are advised that

28   ////
                                                       1
     Case 2:19-cv-01009-KJM-KJN Document 25 Filed 04/21/20 Page 2 of 2

 1   failure to file objections within the specified time may waive the right to appeal the District

 2   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3   Dated: April 21, 2020

 4

 5

 6   /sunk1009.fta

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
